Citation Nr: 1511506	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder.

2.  Entitlement to an initial compensable rating for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected adjustment disorder manifests symptoms approximating occupational and social impairment with reduced reliability and productivity.
 
2.  The Veteran's tension headaches manifests symptoms approximating characteristic prostrating attacks averaging one in 2 months over last several months.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 50 percent for the Veteran's adjustment disorder have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.130 Diagnostic Code 9440 (2014).

2.  The criteria for an initial rating of 10 percent for the Veteran's tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Adjustment Disorder

The Veteran's adjustment disorder (initially claimed as posttraumatic stress disorder) has been assigned a 30 percent rating effective September 12, 2011, under Diagnostic Code 9440.

The General Rating Formula for Mental Disorders provides the following:

* A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as:
o  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 
* A 70 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: 
o suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  
* A 50 percent disability evaluation is assigned where the evidence demonstrates for occupational and social impairment with reduced reliability and productivity due to such symptoms as: 
o flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
* A 30 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:
o depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

August 2011 VA treatment records show the Veteran reported sleep disturbances, to include nightmares and night sweats.  He also reported depressed mood.  Suicidal and homicidal ideations were negative.  Posttraumatic stress disorder was ruled out, and a GAF score of 70 was assigned.

At the October 2011 VA psychiatric examination, the Veteran was diagnosed with adjustment disorder with mixed anxious and depressed mood.  While the examiner described the Veteran's impairment as significant, he also evaluated the Veteran's occupational and social functioning as resulting in only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routines behavior, self-care, and conversation).  The Veteran stated he was married for forty-one years and had two children and three grandchildren.  He was assigned a GAF score of 60.  In terms of the Veteran's specific symptoms, the examiner identified anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  The examiner stated that the Veteran began experiencing such symptoms approximately three months prior to the evaluation after being exposed to a traumatic accident.  

In his August 2012 VA Form 9, the Veteran stated that he had panic attacks more than once a week.  Indeed, the Veteran is competent to report observable symptoms, such as feelings of panic.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The October 2011 VA psychiatric examination report is somewhat conflicting.  On the one hand is states that the overall level of impairment results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with the criteria for the currently assigned  30 percent rating.  However, the Board also notes that of the four symptoms identified in the examination report as being experienced by the Veteran, "flattened affect" and "disturbances of motivation and mood" are specifically associated with the criteria for a 50 percent rating.  While the  assigned GAF scores of 60 and 70 by competent medical professionals is not necessarily reflective of symptoms commensurate with the VA criteria for a 50 percent rating, the Board is not bound by this information; it is only a guide.  Upon review of all the information of record, including the Veteran's complaints and the medical evidence specifically identifying the presence of symptoms commensurate with the criteria for a 50 percent rating, the Board finds that the application of reasonable doubt is appropriate.  Therefore, the assignment of a 50 percent rating for service-connected adjustment disorder is appropriate because the evidence is in relative equipoise as to whether the symptoms more closely approximate occupational and social impairment with reduced reliability and productivity.

The preponderance of the evidence is otherwise against assigning a rating in excess of 50 percent as it is not show that the Veteran manifests occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, which is necessary for assignment of the next higher 70 percent rating.  The evidence indicates that the Veteran remains self-employed, and does not otherwise show symptoms characteristic of that high level of severity, such as suicidal and homicidal ideations, neglecting personal hygiene, difficulty in speech, being in a state of near continuous panic, spatial disorientation, etc.  In this regard, as the criteria for the 70 percent rating is not met, the criteria for the maximum 100 percent rating is also not met.

Headaches

The Veteran's headaches have been assigned a noncompensable rating under Diagnostic Code 8100, effective September 12, 2011.

Diagnostic Code 8100 provides the following ratings:
* A 60 percent rating is warranted for migraines with
o Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
* A 30 percent rating is warranted for migraines with
o Characteristic prostrating attacks occurring on an average once a month over last several months.
* A 10 percent rating is warranted for migraines with
o Characteristic prostrating attacks averaging one in two months over the last several months.
* A 0 percent rating is warranted for migraines with
o Less frequent attacks.

The Board notes that the rating criteria do not define "prostrating."  However, VA Compensation Service's Medical Electronic Performance Support System (Medical EPSS) indicates that a prostrating migraine may be described as a condition that causes lack of strength to the point of exhaustion.

The Veteran was afforded a VA headache examination in October 2011.  He reported a forty-year history of headaches.  The Veteran described his current headaches as producing pulsating or throbbing head pain, with pressure behind his eyes and in the area of the temples.  He indicated that he had daily headaches with more severe symptoms once a week.  The examiner noted that the Veteran's head pain occurred on both sides of the head and typically lasted less than a day in duration.  The examiner did not find that the Veteran experience characteristic prostrating attacks of migraine or non-migraine headache pain.  The examiner remarked that "[c]hronic intermittent tension headaches that are likely related to stress and tinnitus, causing mild functional [impairment]."   

In his August 2012 VA Form 9, the Veteran asserted that he indeed suffered from prostrating headaches because, as he had informed the examiner, he has to go to a dark room and lay down after taking aspirin to alleviate his headache pain.  The Veteran again asserted daily headaches with more severe symptoms once a week.

The Board acknowledges the Veteran's contention that he experiences prostrating headaches.  While the evidence does not clearly reflect the presence of "prostrating" headaches as contemplated by the rating schedule because these are tension headaches and not "migraines" as identified by Diagnostic Code 8100, the medical evidence nonetheless characterizes the headaches as "chronic" "intermittent" and "mild."  There is no specific evidence to contradict the Veteran's report of needing occasional rest and darkness to alleviate headache pain after taking an aspirin.  However, the examiner noted the Veteran maintained self-employment and was independent in activities of daily living, which is also not contradicted by the Veteran.  The Board finds that upon resolution of reasonable doubt in favor of the Veteran, the assignment of the minimum 10 percent rating is warranted for symptoms approximating characteristic prostrating attacks averaging one in two months over the last several months.  

The Board has considered whether the assignment of the next higher rating of 30 percent, for characteristic prostrating attacks occurring once a month over the last several months is warranted.  The Board finds that the assignment of a 30 percent rating is not warranted under the circumstances.  As was described above, the 10 percent rating assigned herein was accomplished by affording the Veteran reasonable doubt.  The criteria for the 30 percent rating, or higher, contemplates higher level of severity than the "intermittent" and "mild" nature of the headaches as described in the medical evidence.  The Veteran's assertions of more severe symptoms have been considered, but the characterization of the severity of the headaches as documented by the medical evidence cannot be ignored in the Board's deliberations to fully and fairly adjudicate this appeal.   

Therefore, the Board finds that the evidence is in relative equipoise as the assignment of the 10 percent disability rating awarded herein for service-connected headaches, but the preponderance of the evidence is against the assignment of any higher rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8100; Gilbert, 1 Vet. App. at 49.

Additional Consideration for Increased Rating Claims

First, the Board has considered the applicability of other diagnostic codes to evaluate the Veteran's adjustment disorder and headaches.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  However, as noted above, the rating criteria for mental disorders encompass occupational and social impairment due to a variety of symptoms.  Similarly, the Veteran's symptoms of stress and tinnitus that have been related to his headaches have been separately evaluated under the appropriate diagnostic codes.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran is self-employed as a hairdresser, and the examinations of record do not show that either the Veteran's adjustment disorder or headaches prevent him from maintaining such employment.  As such, the Board finds that Rice is inapplicable in this case.

Moreover, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected adjustment disorder or headaches are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the Veteran's reported symptoms of his adjustment disorder were listed in Diagnostic Code 9440, and the levels of occupational and social impairment are explicitly part of the schedular rating criteria, which include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21.  The Board has also considered the Veteran's GAF scores, which were consistently indicative of mild symptomatology.  In terms of the Veteran's headaches, the rating criteria contemplate the severity and frequency of symptomatology.  

Finally, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a September 2011 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

In this regard, the Board takes note of the representative's criticism in the February 2015 Informal Hearing Presentation of the examiner's conclusion that he could not identify the specific contributions of the Veteran's tinnitus and stress to his headache symptoms without resorting to speculation.  However, the separate headache examination report provided all the information needed to rate the Veteran's condition under the rating criteria.  In other words, there was no indication that the examination itself was speculative in terms of evaluating the current nature of the Veteran's headaches for rating purposes.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial disability rating of 50 percent for service-connected adjustment disorder is granted.

Entitlement to an initial 10 percent disability rating for service-connected tension headaches is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


